458 U.S. 591
102 S. Ct. 3503
73 L. Ed. 2d 994
Richard W. VELDE, et al., petitioners,v.NATIONAL BLACK POLICE ASSOCIATION, INC., et al
No. 80-1074
Supreme Court of the United States
June 30, 1982

On writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit.
PER CURIAM.


1
The judgment is vacated, and the case is remanded to the United States Court of Appeals for the District of Columbia Circuit for further consideration in light of Harlow v. Fitzgerald, 457 U.S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982).


2
Opinion on remand, 229 U.S.App.D.C. 255, 712 F.2d 569.


3
Justice POWELL and Justice STEVENS took no part in the consideration or decision of this case.